NO. 07-08-0508-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      MAY 8, 2009

                         ______________________________


                            ALFREDO OCON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2008-419,882; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Following a plea of guilty, Appellant, Alfredo Ocon, was convicted of burglary of a

habitation with intent to commit assault, enhanced. Appellant elected to have the jury

assess punishment and was sentenced to ten years confinement. The appellate record

has been filed, but no briefs have been filed.
       Pending before this Court is Alfredo Ocon’s Motion to Voluntarily Dismiss Appeal

in which he represents he wishes to withdraw his notice of appeal. As required by Rule

42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and

his attorney. No decision of this Court having been delivered, the motion is granted and

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2